Title: To Alexander Hamilton from Thomas Underwood, 14 April 1800
From: Underwood, Thomas
To: Hamilton, Alexander


          
            His Excellency Majr. Genl. Hamilton,
            Sir
            Hanover Virginia. 14th. April 1800.
          
          Your friendly letter of the 7th. March I Received this day, which will ever place me under obligations to yr. Excellency, I do assure you it is my wish to Continue in the army If it will not injure the public service for me to be Stationd in Virginia or any of the Atlantic States, my only reason for Resign’g was my ill state of health & knowing  should I be sent to the Western Country I could live but a short time, I have been in the United states army since March 1792, & the Greatest part of which time have been stationd, on the waters of the Ohio & in the state of Tennessee both of which Countrys disagree very much with my Constitution, tho. if yr. Excellency Can permit me to remain in any of the before mentiond. States. it will be my sincere wish to Continue in the Service of my Country. I am in better Health than have been for this three years past and have got entirely well of my reumatic Complaint, an answr. as soon as convenient will Greatly Oblige Yr. Excellency’s very Ob. Servant
          
            Tho. Underwood
          
        